Harvey, J.
(dissenting): It is my judgment that the bridge in question should be built by the state highway commission out of funds provided for the construction of the state highway system. Bridges and culverts constitute as much a part of the state highway system as other portions of the highway. (Laws of 1929, ch. 225, §§ 3, 12.) I agree that the cost of the bridge was not an item for which bonds could have been issued for the improvement petitioned for the benefit road district (R. S. 68-713), and had the work proceeded under statutes in force at the time the county commissioners approved the benefit district petitioned on December 4, 1928, the improvements called for by the petition would have been constructed under the statute pertaining to benefit districts (R. S. 68-701 et seq.), except the cost of the bridge, the funds for which would have been provided and expended in accordance with R. S. 68-1101 et seq. Chapter 225 of the Laws of 1929 required the state highway commission to complete the state highway system from funds provided for that purpose, with this exception, that where benefit districts had been created the benefit-district funds should be turned over by the county to the state highway commission; and it has been determined by this court if bonds had not been issued by the county for the benefit district they should be issued and the proceeds turned over to the state highway commission to be used in constructing the benefit-district improvement. But this fund is only in the nature of a loan to the state highway commission, it being required to reimburse the counties, townships and landowners within the benefit district. There is no provision in the statute specifically requiring counties to build bridges not built at the time the statute went into effect; neither do I find any provision to reimburse the counties if they should do so. Hence it seems clear to me that with respect to bridges which had not been constructed at the time chapter 225 of the Laws of 1929 went into effect the state highway commission should construct and maintain them from funds provided for state highway purposes.